DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/717,607 of BRADLEY for “TRAFFIC SIGNAL POSITION DETECTION SYSTEM” filed on December 17, 2019 has been examine.

Drawings
Drawings Figures 1A-9B submitted on December 17, 2019 are in compliance with the provisions of 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of HUTCHISON (U.S. Patent No. 6,426,704 B1) hereinafter “Hutchison” in view of the Prior Art of HILL (U.S. Patent No. 3,902,156) hereinafter “Hill”.
As to claim 1, Hutchison discloses a traffic signal detector comprising (described in Abstract): a traffic signal (solid state light assembly 40, shown in Figures 1A-3 and described in Column 4, line 63 - Column 5, line 18) mount at least partially disposed within a signal head (housing 12, shown in Figures 1A-3 and described in Column 4, line 63 - Column 5, line 18); a first sensor portion fixedly attached to the traffic signal IR sensor, shown in Figure 22 and described in Abstract and Column 11, lines 46-63); a second sensor portion fixedly attached to the signal head (video loop detector 216, shown in Figure 22 and described in Abstract and Column 11, lines 46-63).
Hutchison does not expressly disclose the first sensor portion and the second sensor portion interact so as to indicate a traffic signal conflict.
Hill discloses a traffic signal position detector comprising: a first sensor portion and a second sensor portion interact so as to indicate a traffic signal conflict (described in Column 2, lines 17-62 and Claim 1).
Thus, given the system of Hutchison and having the disclosure of Hill, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate the teaching of Hill into embodiment of Hutchison, in order to have a traffic signal position detector comprising: a traffic signal mount at least partially disposed within a signal head; a first sensor portion fixedly attached to the traffic signal mount; a second sensor portion fixedly attached to the signal head; and the first sensor portion and the second sensor portion interact so as to indicate a traffic signal conflict, for the obvious advantages of providing a traffic light monitoring system device that could be protected from environmental element, which lengthen useful life and decrease cost of maintenance.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


As to claim 2 no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising limitations: wherein a relative movement of the first sensor portion and the second sensor portion indicates a traffic signal conflict, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

U.S. Publication No. 2008/0158354 A1 of Hutchison, discloses an apparatus for integrating sensors with a traffic signal. A camera is operably disposed within a housing. The housing is attached to an object such that the camera can observe traffic flowing past a traffic signal. A visor is attached to the housing such that an optical aperture of the camera is covered by the visor, wherein the visor comprises a roof having an angle that slopes, relative to the housing, towards the optical aperture, wherein the visor further comprises a floor connected to the roof, and wherein the floor extends outwardly from the housing.

Clark et al, discloses a system for traffic signal controllers is provided to detect the occurrence of coincident command signals that would cause right-of-way signals to be displayed for conflicting or intersecting traffic lanes or traffic paths or courses. For such detection NOR logic means are provided with input connections to controller command signal output lines to produce an output when different right-of-way command signals are coincident. The output from the NOR logic means is employed to disconnect all right-of-way traffic lamps and to connect all caution lamps to an energy source through a flasher.

U.S. Patent No. 3,778,762 to Jarko et al, discloses a monitoring device for use with a traffic control signal system in which the monitor is adapted to detect when a conflict of vehicle or pedestrian proceed signals occurs and switch the system to emergency operation. The monitor may also be employed to detect if the conflict clears and restore the system to normal operation.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 	/SISAY YACOB/							May 08, 2021          Primary Examiner, Art Unit 2685